Case 2:20-cv-03103-AB-MAA Document 23 Filed 06/04/20 Page 1 of 5 Page ID #:326
Case 2:20-cv-03103-AB-MAA Document 23 Filed 06/04/20 Page 2 of 5 Page ID #:327




 proper because the only non-diverse defendant, Defendant AutoNation, was
 fraudulently joined. (Id.) Plaintiffs’ complaint alleges one cause of action for
 negligent repair against Defendant AutoNation. (Dkt. No. 1-2 ¶ 164–68.)

        Plaintiffs now move to remand this action on the ground that Defendant
 AutoNation was not fraudulently joined, thus eliminating complete diversity
 among the parties. (See Dkt. No. 13.) Plaintiffs also move to remand on the ground
 that the amount in controversy requirement is not met. (Id.)

    II.          LEGAL STANDARD

          A. Removal Jurisdiction

        28 U.S.C. § 1441(a) (“Section 1441”) provides that a civil action may be
 removed to the district court where the action is pending if the district court has
 original jurisdiction over the action. 28 U.S.C. § 1332 (“Section 1332”) provides
 that a district court has original jurisdiction of a civil action where the matter in
 controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
 and the dispute is between “citizens of different states.” Section 1332(a)(1)
 requires complete diversity, meaning that “the citizenship of each plaintiff is
 diverse from the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S.
 61, 68 (1996). Section 1441(b)(2) further limits removal based on diversity
 jurisdiction to cases where no defendant “properly joined and served . . . is a
 citizen of the State in which such action is brought.” 28 U.S.C. § 1441(b)(2).

     “The burden of establishing federal jurisdiction is on the party seeking removal,
 and the removal statute is strictly construed against removal jurisdiction.” Prize
 Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir.1999), superseded
 by statute on other grounds as stated in Abrego Abrego v. The Dow Chem. Co.,
 443 F.3d 676, 681 (9th Cir.2006); Martinez v. Los Angeles World Airports, 2014
 WL 6851440, at *2 (C.D. Cal. Dec. 2, 2014). Thus, “[f]ederal jurisdiction must be
 rejected if there is any doubt as to the right of removal in the first instance.” Gaus
 v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “If at any time before final
 judgment it appears that the district court lacks subject matter jurisdiction, the case
 shall be remanded.” 28 U.S.C. § 1447(c).

          B. Fraudulent Joinder

      A non-diverse party may be disregarded for purposes of determining
 whether jurisdiction exists if the court determines that the party’s joinder was

 CV-90 (12/02)               CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                             2
Case 2:20-cv-03103-AB-MAA Document 23 Filed 06/04/20 Page 3 of 5 Page ID #:328




 “fraudulent” or a “sham.” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067
 (9th Cir. 2001); Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998).
 “There are two ways to establish fraudulent joinder: ‘(1) actual fraud in the
 pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause
 of action against the non-diverse party in state court.’” Grancare, LLC v. Thrower
 by & through Mills, 889 F.3d 543, 548 (9th Cir. 2018) (internal citation omitted).

        “Fraudulent joinder is a term of art. If the plaintiff fails to state a cause of
 action against a resident defendant, and the failure is obvious according to the
 settled rules of the state, the joinder of the resident defendant is fraudulent.”
 McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987) (citing Moore’s
 Federal Practice (1986) ¶ O.161). In practice, the burden of proving fraudulent
 joinder is a heavy one, Gaus, 980 F.2d at 566, as the defendant must prove
 fraudulent joinder by clear and convincing evidence. See Hamilton Materials, Inc.
 v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007) (citing Pampillonia v.
 RJR Nabisco, Inc., 138 F.3d 459, 461 (2d Cir.1998)).

        Courts have characterized a defendant’s heavy burden as reflecting a
 presumption against fraudulent joinder that a defendant can overcome only by
 establishing the following. First, the removing party must prove there is “no
 possibility that plaintiff will be able to establish a cause of action in State court
 against the alleged sham defendant.” Good v. Prudential Ins. Co. of America, 5 F.
 Supp. 2d 804, 807 (N.D. Cal. 1998). “[M]erely showing that an action is likely to
 be dismissed against that defendant does not demonstrate fraudulent joinder.” Diaz
 v. Allstate Ins. Grp., 185 F.R.D. 581, 586 (C.D. Cal. 1998). “The standard is not
 whether plaintiffs will actually or even probably prevail on the merits, but whether
 there is a possibility that they may do so.” Lieberman v. Meshkin, Mazandarani,
 No. C-96-3344 SI, 1996 WL 732506, at *3 (N.D. Cal. Dec. 11, 1996). Second, it
 must appear to “a near certainty” that joinder was fraudulent. Lewis v. Time, Inc.,
 83 F.R.D. 455, 466 (E.D. Cal.1979), aff’d, 710 F.2d 549 (9th Cir. 1983). Finally,
 the court must resolve disputed questions of fact and all ambiguities in state law in
 favor of the plaintiffs. Bravo v. Foremost Insurance Group, 1994 WL 570643 at *
 2 (N.D. Cal. Oct. 11, 1994). It therefore follows that the defendant “must show that
 the relevant state law is so well settled that plaintiff ‘would not be afforded leave to
 amend his complaint to cure th[e] purported deficiency.’ ” Mireles v. Wells Fargo
 Bank, N.A., 845 F. Supp. 2d 1034, 1063 (C.D. Cal. 2012) (quoting Burris v. AT &
 T Wireless, Inc., No. 06–02904 JSW, 2006 WL 2038040, *2 (N.D. Cal. Jul. 19,
 2006)

         Thus, “[r]emand must be granted unless the defendant shows that the

 CV-90 (12/02)               CIVIL MINUTES – GENERAL                  Initials of Deputy Clerk CB

                                             3
Case 2:20-cv-03103-AB-MAA Document 23 Filed 06/04/20 Page 4 of 5 Page ID #:329




 plaintiff ‘would not be afforded leave to amend his complaint to cure [any]
 purported deficiency.’” Padilla v. AT & T Corp., 697 F.Supp.2d 1156, 1159 (C.D.
 Cal. 2009); Macey v. Allstate Prop. & Cas. Ins. Co., 220 F.Supp.2d 1116, 1117
 (N.D. Cal. 2002) (“If there is a non-fanciful possibility that plaintiff can state a
 claim under California law against the non-diverse defendants the court must
 remand.”). “Merely a ‘glimmer of hope’ that plaintiff can establish [a] claim is
 sufficient to preclude application of [the] fraudulent joinder doctrine.” Gonzalez v.
 J.S. Paluch Co., 2013 WL 100210, at *4 (C.D. Cal. Jan.7, 2013) (internal
 quotations omitted); accord Ballesteros v. American Standard Ins. Co. of
 Wisconsin, 436 F.Supp.2d 1070, 1072 (D. Ariz. 2006) (same) (citing Mayes v.
 Rapoport, 198 F.3d 457, 463-64 (4th Cir. 1999); see also Warner v. Select
 Portfolio Servicing, 193 F. Supp. 3d 1132, 1136 (C.D. Cal. 2016) (aptly
 summarizing the “immense burden” removing defendants must satisfy to establish
 fraudulent joinder). Finally, “[in] considering the validity of plaintiff's claims, ‘the
 [c]ourt need only determine whether the claim seems valid’ which is not the same
 as the standard in either a motion to dismiss or a motion for summary judgment.”
 Sabag v. FCA US, LLC, No. 16-cv-06639-CAS, 2016 WL 6581154, at *6 (C.D.
 Cal. Nov. 7, 2016) (quoting Freedman v. Cardinal Health Pharm. Servs., LLC, No.
 14-cv-01994-JAM, 2015 WL 2006183, at *3 (E.D. Cal. 2015)).

    III.         DISCUSSION

       The Court concludes that Defendant FCA has not met its heavy burden to
 show that Defendant AutoNation was fraudulently joined.

       Plaintiff brings suit against Defendant AutoNation to recover under
 California law for negligent repair. (See Dkt. No. 1-2 ¶¶ 164–68.) Defendant FCA
 argues that Plaintiff’s claim for negligent repair against Defendant AutoNation is
 barred by the economic loss rule, as Plaintiff has alleged only economic damages,
 not damages for physical injuries. (See Dkt. No. 16 at 25–27); see also Seely v.
 White Motor Co., 403 P.2d 145, 151 (Cal. 1965) (“Even in actions for negligence,
 a manufacturer’s liability is limited to damages for physical injuries and there is no
 recovery for economic loss alone.”). Defendant FCA further argues that Plaintiff’s
 negligent repair claim is barred by the statute of limitations.

        However, in making these arguments, Defendant FCA fails to meet its
 burden of showing that Plaintiff’s complaint “can[not] possible be cured by
 granting [Plaintiffs] leave to amend.” See Grancare, LLC v. Thrower by and
 through Mills, 889 F.3d 543, 550 (9th Cir. 2018). Here, Plaintiffs argue that any
 deficiency with respect to its negligent repair claim can be cured by the allegation

 CV-90 (12/02)                CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                              4
Case 2:20-cv-03103-AB-MAA Document 23 Filed 06/04/20 Page 5 of 5 Page ID #:330




 of additional facts in support of their cause of action. (See Dkt. No. 18 at 3) (“Due
 to the liberal policies favoring amendment, [Defendant FCA] cannot show that
 Plaintiffs are unable to amend to correct any perceived deficiencies as to the
 negligent repair claim.”). Further, with respect to the statute of limitations,
 Defendant FCA makes no showing that any statute of limitations bar could not be
 tolled. Defendant FCA’s argument that Plaintiffs’ negligent repair claim is
 inadequately pleaded similarly fails to show that Defendant AutoNation was
 fraudulently joined. See Grancare, 889 F.3d at 550 (“If a defendant cannot
 withstand a Rule 12(b)(6) motion, the fraudulent [joinder] inquiry does not end
 there . . . [T]he district court must consider . . . whether a deficiency in the
 complaint can possibly be cured by granting the plaintiff leave to amend.”).

        Because Defendant FCA has not shown that any of the purported
 deficiencies in Plaintiffs’ negligent repair claim cannot possibly be cured by
 amendment, Defendant FCA has failed to meet its burden of demonstrating that
 Defendant AutoNation was fraudulently joined. Accordingly, Defendant FCA fails
 to demonstrate complete diversity among the parties.

    IV.          CONCLUSION

    For the reasons stated above, the Court GRANTS Plaintiffs’ motion for
 remand. This case is hereby REMANDED to the state court from which it was
 removed.

         IT IS SO ORDERED.




 CV-90 (12/02)                CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                              5
